Citation Nr: 0505811	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  04-28 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), from the initial grant 
of service connection.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1966 to January 
1969.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a July 1998 decision by the RO 
which denied service connection for PTSD.  In June 2000, the 
Board found that the claim was well-grounded and remanded the 
appeal for additional development.  

In August 2003, the Board granted service connection for 
PTSD.  In September 2003, the RO assigned a 30 percent 
evaluation, effective from July 24, 1997, the date of receipt 
of the veteran's claim.  38 C.F.R. § 3.400 (b)(2)(i).  The 
veteran disagreed with the 30 percent evaluation giving rise 
to this appeal.  A video conference hearing before the 
undersigned member of the Board was held in October 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the veteran's 
symptoms for PTSD more nearly approximated the degree of 
occupational and social impairment contemplated by a 50 
percent schedular rating, and no higher.  


CONCLUSION OF LAW

The criteria for an increased evaluation to 50 percent, and 
no higher, for PTSD, from the initial grant of service 
connection have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.130, Part 4, Diagnostic Code 9411-9440 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.   

The Board concludes that information and discussions as 
contained in the July 1998 rating decision, the September 
1998 statement of the case, the January and February 1999, 
March 2003, and June 2004 supplemental statements of the case 
(SSOC), the June 2000 Board remand, and in the letter sent to 
the veteran in March 2001 have provided him with sufficient 
information regarding the applicable regulations.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Additionally, the veteran testified before the undersigned 
member of the Board via video conference from the RO in 
October 2004.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Under the facts of this case, the Board finds that the record 
has been fully developed, and that it is difficult to discern 
what further guidance VA could have provided to the veteran 
regarding what additional evidence he should submit to 
substantiate his claims.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  The Board concludes that any such 
error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

As noted above, this appeal arises from an original claim for 
compensation benefits and a September 2003 rating decision 
which implemented the August 2003 Board decision granting 
service connection for PTSD, and assigned a 30 percent 
evaluation, effective from July 24, 1997, the date of receipt 
of the veteran's claim.  38 C.F.R. § 3.400(b)(2)(i) (2004).  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

Where PTSD causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is assigned.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004)  

Factual Background

The veteran was examined by VA on two occasions during the 
pendency of this appeal, in October 1997 and May 2004, and 
was afforded a VA social work survey.  The first VA 
examination and the social work survey were conducted for the 
purpose of establishing service connection for PTSD, whereas 
the second examination was undertaken to determine the 
severity of his PTSD for rating purposes.  The remaining 
pertinent medical evidence includes reports from the Vet 
Center and VA outpatient records from 1997 to the present.  

During a September 1997 Social Survey, the veteran revealed 
to the social worker that he had been married about 25 years, 
and had two children.  He had difficulty getting close to his 
family.  He suffered a heart attack in 1990, and began to 
received Social Security Administration disability benefits 
in 1991.  He described irritability, decreased sleep, 
nightmares of war, startle reaction, hyperalertness, and 
slept with a gun or knife under his bed.  During the 
interview, his wife confirmed the veteran's statements, 
adding that he was a loner, had trouble with holidays and 
large family gatherings, and had memory and concentration 
problems.

During an October 1997 VA psychiatric examination, the 
veteran reiterated many of the statements made to the social 
worker.  He described traumatic experiences he endured while 
in Vietnam.  Mental status examination revealed that he was 
oriented times three.  He denied delusions or hallucinations.  
Insight and judgment were adequate.  He complained of poor 
concentration, memory problems and sleep disturbance.  He was 
impatient, nervous and had guilt feelings regarding events in 
Vietnam.  He claimed to have frequent suicidal thoughts.  He 
was agitated, had decreased sex drive, had violent thoughts, 
and almost no friends.  The diagnosis  was PTSD.  

In a November 1997 statement, a counseling therapist from the 
Vet Center reported that the veteran became a client of the 
Center in May 1997.  He had been consistent in his weekly 
attendance.  He reportedly suffered from recurrent dreams of 
being under fire and unloading dead bodies,  He isolated 
himself from others and his ability to show and express his 
love was hampered.  He had outbursts of anger triggered by 
situational problems.  

In an October 2000 statement, a counseling therapist from the 
Vet Center reported that the veteran had recurring 
distressing dreams of Vietnam.  He was easily startled, and 
attempted to avoid all reminders of Vietnam.  He was 
irritable, had outbursts of anger and symptoms of anxiety 
related to his stressors.  His attendance at the Vet Center 
had been consistent.

Records reflect that the veteran also received treatment 
through VA for cardiovascular disease and diabetes mellitus.

Regarding his mental status, VA outpatient treatment records 
consistently note that the veteran was depressed, and 
nightmares and flashbacks.  He regularly spoke of sleep 
disturbance, irritability, and anxiousness.  In a July 2003 
notation, it was indicated that the veteran's Global 
Assessment of Functioning (GAF) scale score was 55 to 60.

A VA psychiatric examination was performed in May 2004.  The 
examiner indicated that the claims folder had been reviewed, 
and subsequently provided a synopsis of documents in the 
file.  The veteran described suicidal thoughts, but had never 
acted on them.  In the past, he had thought of hurting 
others, but these thoughts had decreased when he gave up 
alcohol.  He was married, never divorced.  He was taking 
trazodone and sertraline on a daily basis.  On mental status 
examination, he appeared his stated age, and made adequate 
eye contact with the examiner.  He was well groomed, 
attentive to the examiner and cooperative to the best of his 
ability.  At the start of the examination, he was irritated 
and anxious at the thought of having to undergo another 
psychiatric examination.  He was alert, oriented times three, 
showed no psychomotor retardation or agitation.  His speech 
was spontaneous.  His affect was anxious and angry at the 
start of the examination.  He was not delusional nor was he 
experiencing hallucinations.  Thought processes were 
coherent.  Intellect was average.  Insight into his condition 
was fair.  He continued to receive treatment through VA.  
Judgment was fair.  The diagnosis was PTSD, chronic, severe.  
His GAF score was assessed to be 43.

The veteran's complaints and manifestations of PTSD have been 
essentially the same throughout the appeal period and 
included the following: depression, nightmares, startled 
response, irritability, isolative behavior, and sleep 
disturbance.  

The veteran also testified before the undersigned member of 
the Board via video conference hearing in October 2004, and 
provided greater detail as to his symptoms and manifestations 
and how it affected him on a daily basis.  The veteran 
testified that initially received VA outpatient therapy once 
a month, but now was seen once every three months.  
Psychiatric treatment was through VA.  He worked full-time 
until he suffered a heart attack in 1990.  He attempted to 
return to work but was told by his cardiologist that he would 
die if he didn't stop working.  He reported a history of 
alcohol abuse but said he gave that up after his heart 
attack, and had been sober since then.  During the day, he 
worked around the house doing the dishes, vacuuming, and yard 
work when the weather permitted.  He walked regularly for 
exercise, and occasionally made dinner since his wife, who 
worked away from the house two days a week.  He said that he 
did not like to socialize, but that he visited his mother and 
his daughter regularly.  He drives his own automobile and 
goes grocery shopping by himself.  He has been married for 32 
years and was still in love with his wife, though he admitted 
to being difficulty to live with.  He reported occasional 
panic attack always at night and never during the day, but 
that they were never severe enough that he needed to seek 
medical attention.  He also had difficulty sleeping because 
of worrying, nightmares, flashbacks, startled response.  He 
also said that he has thoughts of suicide but had never acted 
on it and didn't think that he ever would.  


Analysis

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 50 percent or greater.  38 C.F.R. § 4.130 (2004).  

It must be remembered that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  The percentage ratings are intended, as 
far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 C.F.R. § 4.1 (2004).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
more closely approximates the criteria for a 50 percent 
schedular rating from the initial grant of service 
connection.  

Both VA psychiatric examinations showed the veteran to be 
alert and well oriented.  There was no evidence of delusions 
or hallucinations.  He was coherent and his thought processes 
were well organized.  His insight and judgment were adequate, 
he made good eye contact, and he appeared to be of average 
intelligence.  He was casually dressed and well groomed, was 
attentive and cooperative, and showed no psychomotor 
retardations or agitation.  His speech was spontaneous and 
somewhat loud in volume.  His affect was anxious and angry 
during the early part of both examinations, but he later 
confided his exacerbations with the VA process to the 
examiner.  On the first VA examination, the veteran also 
complained of memory problems, poor concentration, and low 
self-esteem since he had been unable to work.  The record 
shows that the veteran suffered a heart attack in 1990 and 
was forced to retire on a non-social security disability in 
1991 due to his heart problems.  On the most recent VA 
examination, the psychiatrist opined that he did not believe 
that the veteran was a danger to himself or to others.  The 
examiner rendered a Global Assessment of Functioning (GAF) 
score of 43.  

The evidence shows that the veteran is able to function 
satisfactorily on a daily basis.  While he does not like to 
socialize, he has a good relationship with his wife and 
family, and functions independently in the community without 
any significant problems.  There is no evidence of impairment 
of judgment, abstract thinking, or motivation.  On the 
contrary, the veteran described himself as self-motivated and 
active.  He grocery shops, works in his garden, does house 
work, and occasionally makes dinner for himself and his wife.  
However, he does have panic attacks more than once a week and 
has difficulty establishing relationships outside of his 
family.  Therefore, resolving reasonable doubt in favor of 
the veteran, the Board finds that a 50 percent rating is in 
keeping with the disability picture for the degree of 
impairment shown.  

The Board does not discount the affect of the veteran's 
significant symptoms of nightmares, occasional flashbacks, 
and sleep disturbance on his daily activities.  However, his 
symptoms are not reflective of the severity and persistence 
to warrant an evaluation in excess of 50 percent under the 
criteria discussed above.  

The Board is cognizant of the varying GAF scores between 43 
and 60 assigned during this period.  The GAF score is an 
indicator of the examiner's assessment of the individual's 
overall functioning.  A GAF score between 41 and 50 
contemplates a level of impairment of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score between 51 to 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  

However, the Board is not required to assign a rating based 
merely on such score.  In the Board's opinion, the clinical 
findings do not support a finding that the veteran has total 
social and occupational functioning based on his service-
connected PTSD, alone.  As indicated above, the veteran does 
not demonstrate total occupational and social impairment with 
symptoms such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Accordingly, the Board concludes that the GAF scores assigned 
during this period do not reflect the actual degree of 
impairment due to PTSD alone, based on the criteria in DSM-
IV.  

Lastly, the Board notes that while the record indicates that 
the veteran is in receipt of Social Security disability, all 
of his psychiatric treatment has been by VA or at a Vet 
Center.  All of these records have been obtained and 
associated with the claims file.  Therefore, the Board finds 
no useful purpose would be served by remanding the appeal to 
obtain records from the Social Security Administration.  


ORDER

An initial schedular evaluation of 50 percent, and no 
greater, for the veteran's PTSD is granted, subject to VA 
laws and regulation concerning payment of monetary benefits.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


